1 Reported in 211 N.W. 309.
Action to recover for injuries sustained by the plaintiff when a passenger of the defendant. There was a verdict for the plaintiff. The defendant appeals from the order denying its motion for a new trial.
The only ground of appeal is that counsel was guilty of misconduct in his argument to the jury. The specific claim is that counsel stated that the defendant had procured statements from the 21 passengers on the car and made no use of them, or of the testimony of the passengers, except that of two. We cannot say with any certainty that a statement to the effect claimed by the defendant was made. The language used is involved and confused. One construction permits the view that all that counsel said was that the passengers, except the two, were not produced while the employes of the defendant were produced. With this uncertainty we cannot disturb the result.
Order affirmed. *Page 304